Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 14, 2022

The Court of Appeals hereby passes the following order:

A22A1581. SILVERSTONE RESIDENTIAL, LLC et al v. PREMIER
    RESIDENTIAL SE, LLC.

      Premier Residential SE, LLC (“Premier”), sued Silverstone Residential, LLC
(“SR”), and Steve Connor. SR and Connor asserted counterclaims against Premier
and third-party claims against additional defendants, including Silverstone
Residential Georgia, LLC’s (“SRG”). After a trial, the jury returned a verdict in favor
of SR and Connor against Premier and some of the third-party defendants. However,
the trial court granted SRG’s motion for a directed verdict on the claims asserted
against it by SR and Connor. The court entered final judgment on April 4, 2022.
Within 30 days, SR and Connor filed a notice of appeal from the directed verdict
order and a previous order partially granting summary judgment to some of the third-
party defendants. One day later, Premier and several third-party defendants filed a
timely motion for new trial. SR and Connor’s appeal has now been docketed in this
Court, but we lack jurisdiction.
      A notice of appeal ordinarily divests a trial court of its jurisdiction to act in a
case. See Jones v. State, 309 Ga. App. 149, 149 (1) (709 SE2d 593) (2011). Where,
however, both a notice of appeal and motion for new trial are timely filed, the trial
court retains jurisdiction to rule on the motion for new trial, and any appeal is
premature. See id. at 149-150 (1).


      Even though a notice of appeal may divest the trial court of jurisdiction,
      . . . such divestiture does not become effective during the period in
      which a motion for new trial may be filed. In the event a motion for new
      trial is timely filed . . . , the effectiveness of the divestiture of
      jurisdiction is then delayed until the motion for new trial is ruled upon
      and a notice of appeal to the ruling has been filed or the period for
      appealing the ruling has expired.


Id. at 149 (1). Accordingly, this direct appeal is hereby DISMISSED. See Home Ins.
Co. v. Fort Valley Mills, 132 Ga. App. 15, 15 (207 SE2d 590) (1974).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/14/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.